Citation Nr: 1426894	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified before the undersigned in a July 2013 hearing at the RO.  A transcript of that hearing was reviewed prior to this decision.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current tinnitus began in and continued since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  

The Veteran is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also competent to report the onset and persistence of tinnitus symptoms.  See id.  

During the Board hearing and VA examination, the Veteran reported experiencing tinnitus currently.  Also during the Board hearing, he reported hearing ringing in his ears during service and the condition worsening and continuing after service.  

A causal connection between the tinnitus observed in service and that experienced currently has been established with the lay evidence.  Although the VA examiner in May 2010 provided a negative opinion, the opinion is less probative because the examiner was not able to consider the Veteran's lay statements of continuous symptoms in coming to that conclusion.  Furthermore, service connection may be proven by lay statements alone, including those of continuous symptoms, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles, 16 Vet. App. at 374.  Tinnitus is considered an organic disease of the nervous system subject to presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2013).  Therefore, based on the Veteran's statements, tinnitus is presumed to have a nexus to service and the elements of service connection for tinnitus are established.  See 38 C.F.R. § 3.303.
  

ORDER

Service connection for tinnitus is granted.


REMAND

The record reflects that the Veteran had private treatment for hearing loss.  VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).  An addendum opinion is needed as the May 2010 VA examiner's opinion was not supported by sufficient rationale and the examiner was unable to consider all evidence, specifically, the Veteran's statements from the Board hearing.  There is a favorable private opinion, but that opinion did not take into account occupational exposures considered by the VA examiner.  An adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Request authorization from the Veteran for VA to obtain records of any non-VA audiological treatment. 

If the records cannot be obtained, inform the Veteran; tell him what efforts were made, and what further actions will be taken.  Give him an opportunity to submit the records.

2. After completing the above, forward the claims file to the May 2010 VA examiner, or another examiner if that examiner is unavailable, to provide an addendum opinion on the Veteran's hearing loss.  The examiner should answer the following:

a. Is the Veteran's bilateral hearing loss at least as likely as not related to service?

Take note and discuss the Veteran's reports of symptoms after service and lack of noise exposure in his civilian career.  Also note that a shift in hearing, such as that shown in the left ear during service, is evidence of an in-service incurrence even if the hearing loss did not rise to the level of a disability at the time of the shift.  

If the opinion remains the same as that from the May 2010 examination, provide reasons for the conclusion that hearing loss was more likely caused by exposure to chemicals/solvents.

If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


